

116 S3459 IS: No Cash for Crooks Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3459IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to deny Federal retirement benefits to Members of Congress convicted of a felony.1.Short titleThis Act may be cited as the No Cash for Crooks Act.2.Denial of retirement benefits(a)In generalSubchapter II of chapter 83 of title 5, United States Code, is amended by inserting after section 8312 the following:8312a.Members of Congress convicted of felonies(a)DefinitionsIn this section—(1)the term conviction includes entering a plea of guilty and a verdict; (2)the term felony means an offense under Federal, State, or Tribal law punishable by imprisonment for a period of more than 1 year; and(3)the term Member of Congress—(A)means a Member of Congress, as defined in section 2016; and(B)does not include the Vice President.(b)ProhibitionA Member of Congress, or a survivor or beneficiary of a Member of Congress, may not be paid annuity or retired pay on the basis of the service of the Member of Congress in any position as an officer or employee of the Federal Government which is creditable toward the annuity or retired pay, subject to the exceptions in section 8311(2) and (3) of this title, if the Member of Congress is convicted of a felony for which the conduct constituting the offense was committed in whole or in part— (1)on or after the date of enactment of this section; and(2)while a Member of Congress.(c)Foreign offenses(1)In generalFor purposes of subsection (b), a conviction of a felony may be established if the Attorney General certifies to the agency administering the annuity or retired pay concerned—(A)that a Member of Congress subject to this chapter has been convicted by an impartial court of appropriate jurisdiction within a foreign country in circumstances in which the conduct would constitute a felony under Federal, State, or Tribal law had such conduct taken place within the United States and that such conviction is not being appealed or that final action has been taken on such appeal;(B)that such conviction was obtained in accordance with procedures that provided the defendant due process rights comparable to such rights provided by the United States Constitution, and such conviction was based upon evidence which would have been admissible in the courts of the United States; and(C)that such conduct occurred after the date of enactment of this section.(2)ReviewAny certification made pursuant to this subsection shall be subject to review by the United States Court of Claims based upon the application of the Member of Congress concerned, or his or her attorney, alleging that a condition set forth in subparagraph (A), (B), or (C) of paragraph (1), as certified by the Attorney General, has not been satisfied in his or her particular circumstances. Should the court determine that any of these conditions has not been satisfied in such case, the court shall order any annuity or retirement benefit to which the person concerned is entitled to be restored and shall order that any payments which may have been previously denied or withheld to be paid by the department or agency concerned.(d)Absence from the United States To avoid prosecution(1)In generalA Member of Congress, or a survivor or beneficiary of a Member of Congress, may not be paid annuity or retired pay on the basis of the service of the Member of Congress in any position as an officer or employee of the Federal Government which is creditable toward the annuity or retired pay, subject to the exceptions in section 8311(2) and (3) of this title, if the Member of Congress—(A)is under indictment, or has outstanding against him or her charges preferred under the Uniform Code of Military Justice, for a felony for which the conduct constituting the offense was committed in whole or in part— (i)on or after the date of enactment of this section; and(ii)while a Member of Congress; and (B)willfully remains outside the United States, or its territories and possessions including the Commonwealth of Puerto Rico, for more than 1 year with knowledge of the indictment or charges, as the case may be.(2)PeriodThe prohibition on payment of annuity or retired pay under paragraph (1) applies during the period— (A)beginning on the day after the end of the 1-year period described in paragraph (1); and (B)ending on the date on which—(i)a nolle prosequi to the entire indictment is entered on the record or the charges are dismissed by competent authority;(ii)the individual returns and thereafter the indictment or charges is or are dismissed; or(iii)after trial by court or court-martial, the accused is found not guilty of the offense or offenses.(e)Pardons(1)Restoration of annuity or retired payIf a Member of Congress who forfeits an annuity under this section is pardoned by the President, the right of the Member of Congress and a survivor or beneficiary of the Member of Congress to receive annuity or retired pay previously denied under this section is restored as of the date of the pardon.(2)LimitationPayment of annuity or retired pay which is restored under paragraph (1) based on pardon by the President may not be made for a period before the date of pardon.(f)Spousal benefitsThe spouse of a Member of Congress whose annuity or retired pay is forfeited under this section shall be eligible for spousal pension benefits if the Attorney General determines that the spouse fully cooperated with law enforcement authorities in the conduct of a criminal investigation and subsequent prosecution of the Member of Congress which resulted in such forfeiture..(b)Nonaccrual of interest on refundsSection 8316 of title 5, United States Code, is amended—(1)in subsection (a), in the matter preceding paragraph (1), by inserting under section 8312a or before because an individual; and(2)in subsection (b)—(A)in paragraph (1), by striking or at the end;(B)in paragraph (2), by striking the period at the end and inserting or; and(C)by adding at the end the following:(3)if the individual is a Member of Congress who is convicted of a felony, for the period after the conviction..(c)Conforming amendmentThe table of sections for chapter 83 of title 5, United States Code, is amended by inserting after the item relating to section 8312 the following:8312a. Members of Congress convicted of felonies..